Exhibit 10.83
QUALCOMM INCORPORATED
EXECUTIVE RETIREMENT
MATCHING CONTRIBUTION PLAN
Amended and Restated Effective: April 1, 2009



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE I
  INTRODUCTION     1  
ARTICLE II
  DEFINITIONS     1  
ARTICLE III
  ELIGIBILITY AND PARTICIPATION     7  
ARTICLE IV
  DEFERRALS AND CONTRIBUTIONS     7  
ARTICLE V
  ACCOUNTS     10  
ARTICLE VI
  PLAN INVESTMENTS AND EARNINGS ON PARTICIPANTS’ ACCOUNTS     10  
ARTICLE VII
  BENEFICIARIES     11  
ARTICLE VIII
  VESTING     11  
ARTICLE IX
  BENEFIT DISTRIBUTIONS     13  
ARTICLE X
  ADMINISTRATION     17  
ARTICLE XI
  AMENDMENT AND TERMINATION     19  
ARTICLE XII
  PLAN TRANSFERS     20  
ARTICLE XIII
  MISCELLANEOUS     21  

i



--------------------------------------------------------------------------------



 



ARTICLE I
INTRODUCTION
     1.1 History. Qualcomm Incorporated (the “Company”) previously established
the Qualcomm Incorporated Voluntary Executive Retirement Contribution Plan (the
“ERC”) and the Qualcomm Incorporated Executive Retirement Matching Contribution
Plan (the “Plan”), both non-qualified deferred compensation plans for a select
group of management or highly compensated employees of the Employer, and both
originally effective as of December 1, 1995.
     1.2 Consolidation, Amendment and Restatement. The Company consolidated the
ERC and the Plan as set forth in this document and amended and restated the Plan
effective as of October 1, 2008. The Company amended and restated the Plan in
its entirety effective as of December 30, 2008.
ARTICLE II
DEFINITIONS
     2.1 “Account(s)” means the book entry account(s) established under the Plan
for each Participant to which are credited the Participant’s Basic Deferrals,
Bonus Deferrals, Performance-Based Compensation Deferrals, Matching
Contributions, Discretionary Company Contributions and any Investment Returns
with respect thereto. Account balances shall be reduced by any distributions
made to the Participant or the Participant’s Beneficiary(ies) from the Plan and
any charges that may be imposed on such Account(s) pursuant to the terms of the
Plan. Separate Subaccounts may be established under the Plan as set forth
herein. As the context may require, “Account” shall also refer to such
Subaccounts.
     2.2 “Affiliate” means any entity which controls, is controlled by or is
under common control with the Company.
     2.3 “Base Salary” means the annual base salary to be paid by the Employer,
without regard to Basic Deferrals hereunder Base Salary shall not include,
unless specifically authorized by the Committee, bonuses, overtime,
distributions from this Plan, commissions, the value of any proceeds from the
exercise of any qualified or non-qualified stock option, the proceeds from any
stock purchase right under the Company’s employee stock purchase plans,
incentive payments, non-monetary awards, auto allowances or any other form of
compensation, whether taxable or non-taxable.
     2.4 “Basic Deferral(s)” means the percentage of a Participant’s Base Salary
and/or Director Fees which the Participant elects to defer pursuant to
Section 4.1 of the Plan.
     2.5 “Benchmark Fund(s)” means one or more of the mutual funds or contracts
selected by the Committee pursuant to Article 6 of the Plan.
     2.6 “Beneficiary(ies)” means the beneficiary(ies) designated by the
Participant who are entitled to receive any distributions from the Plan payable
upon the death of the Participant.

1



--------------------------------------------------------------------------------



 



     2.7 “Benefit(s)” means the total of the vested amount(s) credited to a
Participant’s Account.
     2.8 “Board of Directors” or “Board” means the Company’s Board of Directors.
     2.9 “Bonus” means the annual cash incentive bonus normally paid to an
Eligible Employee after the end of the fiscal year or such other amounts payable
under the bonus policies maintained by the Employer determined without regard to
any Bonus Deferral .
     2.10 “Bonus Deferral” means the percentage of a Participant’s Bonus which
the Participant defers pursuant to Section 4.2 of the Plan.
     2.11 “Cause” means any of the following: (i) theft, dishonesty, or
falsification of any Company documents or records; (ii) improper use or
disclosure of the Company’s confidential or proprietary information; (iii) any
action which has a detrimental effect on the Company’s reputation or business;
(iv) failure or inability to perform any reasonable assigned duties after
written notice from the Company of, and a reasonable opportunity to cure, such
failure or inability; (v) any material breach of any employment or service
agreement between the Participant and the Company, which breach is not cured
pursuant to the terms of such agreement; (vi) conviction (including any plea of
guilty or nolo contendere) of any criminal act which impairs the Participant’s
ability to perform his or her duties; or (vii) violation of a material Company
policy.
     2.12 “Change in Control” means an Ownership Change Event or a series of
related Ownership Change Events, as defined below (collectively, a
“Transaction”), wherein the stockholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of a Transaction
described in clause (iii) below, the corporation or other business entity to
which the assets of the company were transferred (the “Transferee”), as the case
may be. The Board shall determine in its discretion whether multiples sales or
exchanges of the voting securities of the Company or multiple Ownership Change
Events are related. Notwithstanding the preceding sentence, a Change in Control
shall not include a Spinoff Transaction, as defined in Section 2.1 of the LTIP.
For purposes of the foregoing, an “Ownership Change Event” shall be deemed to
have occurred if any of the following occurs with respect to the company:
(i) the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock of the Company; (ii) a merger or consolidation in which the
Company is a party; (iii) the sale, exchange or transfer of all or substantially
all, as determined by the Board in its discretion, of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.
     2.13 “Code” means the Internal Revenue Code of 1986, as amended.

2



--------------------------------------------------------------------------------



 



     2.14 “Committee” means the Committee composed of such individuals who may
be appointed by the Compensation Committee, and which shall function as the
administrator of the Plan.
     2.15 “Common Stock” means the common stock of the Company, par value
$0.0001 per share.
     2.16 “Company” means Qualcomm Incorporated, a Delaware corporation, and any
successor thereto.
     2.17 “Compensation Committee” means the Compensation Committee of the
Company’s Board of Directors.
     2.18 “Deferrals” means, as applicable to a Participant, Basic Deferrals,
Bonus Deferrals and/or Performance-Based Compensation Deferrals made pursuant to
the terms of the Plan.
     2.19 “Deferral Subaccount” means a Subaccount under the Participant’s
Account to which Deferrals are credited for a given Plan Year.
     2.20 “Director Fees” shall mean all fees and retainers, including meeting
fees, paid in cash to Non-Employee Directors of the Company, and specifically
excludes any annual board retainer paid in stock units.
     2.21 “Disability” means, to the extent applicable, a determination of
disability in accordance with the Company’s long-term disability insurance
policy covering the Participant, or, if none, “Disability” under this Plan shall
mean the Participant is unable to engage in any substantial activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months.
     2.22 “Discretionary Company Contribution” means a Company contribution
awarded to an Eligible Employee pursuant to Section 4.6 of the Plan.
     2.23 “Distribution Date” means the date on which distribution of a
Participant’s Benefits is made or commences pursuant to Article 9 of the Plan.
     2.24 “Effective Date” means December 30, 2008.
     2.25 “Election(s)” means the form or forms on which a Participant:
(i) elects to make Deferrals, (ii) elects a Distribution Date for Plan Benefits,
(iii) elects the method by which his or her Benefits will be distributed; and
(iv) specifies his or her Beneficiary(ies) under the Plan. An Election shall be
in such form or forms as may be prescribed by the Committee, including
specifically an electronic form.
     2.26 “Eligible Employee” means an employee of the Employer who is a member
of a select group of management or highly compensated employees and who has been
designated as eligible to participate in the Plan in accordance with Article 3
of the Plan.

3



--------------------------------------------------------------------------------



 



     2.27 “Employer” means the Company and any other Affiliate of the Company
that has adopted the Plan.
     2.28 “Fair Market Value” shall have the same meaning given such term in the
LTIP.
     2.29 “Good Reason” means any one or more of the following: (i) without the
Participant’s express written consent, the assignment of any duties, or any
limitation of responsibilities, substantially inconsistent with the
Participant’s positions, duties, responsibilities and status with the Company
immediately prior to the date of a Change in Control; (ii) without the
Participant’s express written consent, the relocation of his or her principal
place of employment or service to a location that is more than fifty (50) miles
from the principal place of employment or service immediately prior to the date
of a Change in Control, or the imposition of travel requirements substantially
more demanding than those existing immediately prior to the date of a Change in
Control; (iii) any failure by the Company to pay, or any material reduction by
the Company of, (A) base salary in effect immediately prior to the date of a
Change in Control (unless reductions comparable in amount and duration are
concurrently made for all other employees of the Company with comparable
responsibilities, organizational level and title, or (B) bonus compensation, if
any, in effect immediately prior to the date of a Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned); any failure by the Company to (A) continue to provide the
Participant with the opportunity to participate, on terms no less favorable than
those in effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Company then held by the Participant,
in any benefit or compensation plans and programs, including, but not limited
to, the Company’s life, disability, health, dental, medical, savings, profit
sharing, stock purchase and retirement plans, if any, in which the Participant
was participating immediately prior to the date of the Change in Control, or
their equivalent, or (B) provide the Participant with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Company then held by
the Participant; any breach by the Company of any material agreement between the
Participant and the Company concerning the Participant’s employment; or any
failure by the Company to obtain the assumption of any material agreement
between the Participant and the Company concerning he Participant’s employment
by successor or assign of the Company.
     2.30 “In-Service Distribution Date” means the date prior to a Separation
from Service on which the distribution of a Participant’s Deferral Subaccount(s)
is made or commences pursuant to an Election made under Article 9 of the Plan.
     2.31 “Investment Return” means the investment return or loss determined in
accordance with Article 6 of the Plan, which shall be credited to Participants’
applicable Subaccounts pursuant to the terms of the Plan.
     2.32 “LTIP” shall mean the Qualcomm Incorporated 2006 Long-Term Incentive
Plan, as amended, or any successor thereto.

4



--------------------------------------------------------------------------------



 



     2.33 “Matching Contributions” means the Company’s matching contributions of
its Common Stock to the Plan on behalf of an Eligible Employee who is a
Participant, as determined in accordance with Section 4.5 of the Plan.
     2.34 “Non-Employee Director” means a director who is not an Employee.
     2.35 “Open Enrollment Period” means such period as the Committee may
specify for Participants to submit an Election to make Deferrals under the Plan.
The Open Enrollment Period shall begin on the date selected by the Committee and
end no later than (i) with respect to Basic Deferrals for any Plan Year, the
first day of such Plan Year; (ii) with respect to Bonus Deferrals, the first day
of the period for which the Bonus may be earned; (iii) with respect to
Performance-Based Compensation Deferrals, the date that is six months before the
end of the applicable performance period, provided the Participant performs
services continuously from the later of the beginning of the performance period
or the date the performance criteria are established through the date the
Deferral Election is made and, provided, further that in no event may a
Performance-Based Compensation Deferral Election be made after such Performance
Based Compensation has become readily ascertainable within the meaning of
Section 1.409A-2(a)(8) of the Treasury Regulations; and (iv) with respect to an
Eligible Employee or Non-Employee Director who first becomes eligible to
participate in the Plan, the date that is no later than thirty (30) days after
first becoming an Eligible Employee or Non-Employee Director, with respect to
compensation paid for services performed after the Election and, provided
further, that where a Performance-Based Compensation Deferral Election is made
in the first year of eligibility but after the beginning of the applicable
performance period, the Election must apply only to the compensation paid for
services performed after the Election.
     2.36 “Participant” means an Eligible Employee or Non-Employee Director who
becomes a Participant in the Plan as provided in Article 3.
     2.37 “Performance-Based Compensation” means any cash compensation paid to
an Eligible Employee which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, determined without regard to any
Performance-Based Compensation Deferral.
     2.38 “Performance-Based Compensation Deferral” means the percentage of a
Participant’s Performance-Based Compensation which the Participant defers
pursuant to Section 4.2 of the Plan.
     2.39 “Plan” means this Qualcomm Incorporated Executive Retirement Matching
Contribution Plan, effective as of October 1, 2008, as amended from time to
time.
     2.40 “Plan Year” means the 12 consecutive month period beginning on each
January 1 and ending on the following December 31.
     2.41 “Retirement” means the Participant’s Separation from Service with the
Employer after obtaining the earlier of: (i) age sixty-five (65) or (ii) age
sixty-two and one-half (62 1/2) with at least ten (10) Years of Service.

5



--------------------------------------------------------------------------------



 



     2.42 “Separation from Service” means separation from Service with the
Employer whether by termination of employment or Board service. A Participant
will be presumed to have had a Separation from Service where the level of bona
fide services performed by such individual decreases to a level that is 20% less
than the average level of bona fide services performed in the 12-month period
immediately preceding the Separation from Service. Subject to the foregoing and
the requirements of Section 409A of the Code and the regulations issued
thereunder, the Committee, in its discretion, shall determine whether a
Participant has had a Separation from Service and the effects thereof.
     2.43 “Service” means an Eligible Employee’s employment or service with the
Employer in the capacity of an employee or a member of the Board. An Eligible
Employee’s Service shall include periods of employment or service with the
Company and any subsidiary, regardless of whether the Company has determined
that such a subsidiary will not be an Employer for purposes of the Plan.
     2.44 “Specified Employee” means any Participant who, as of the date of
Separation from Service, is a key employee of the Employer by reason of meeting
the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied
in accordance with the regulations thereunder and disregarding
Section 416(i)(5)) at any time during the 12-month period ending on the last day
of the Plan Year, or such other date as may be established by the Committee in a
separate document applicable to all deferred compensation plans sponsored by the
Company.
     2.45 “Subaccount(s)” means the subaccount(s) established within a
Participant’s Account with respect to the various types of Deferrals and Company
contributions made under the Plan.
     2.46 “Total Compensation” for a Plan Year means wages as defined in Section
3401(a) of the Code, any annual cash incentive bonus which is normally paid by
the Employer to an Eligible Employee after the end of the fiscal year, and all
other payments of compensation to an Eligible Employee by the Employer (in the
course of the Employer’s trade or business) for which the Employer is required
to furnish the Eligible Employee a written statement under Section 6041(d) or
Section 6051(a)(3) of the Code for such Plan Year, excluding the following
items: any bonus other than an annual cash incentive bonus which is normally
paid by the Employer to an Eligible Employee after the end of the fiscal year,
commissions, the value of a qualified, incentive or non-qualified stock option
granted to the Eligible Employee by the Company to the extent such value is
includable in the Eligible Employee’s taxable income, reimbursements or other
expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation and welfare benefits, but including amounts that are not
includable in the gross income of the Eligible Employee under a salary reduction
agreement by reason of the application of Section 125, 402(e)(3), 402(h), or
403(b) of the Code or by reason of an election of the Eligible Employee to defer
amounts of Base Salary under this Plan. Total Compensation must be determined
without regard to any rules under Section 3401(a) of the Code that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in
Section 3401(a)(2) of the Code).
     2.47 “Trust” means the legal entity created by the Trust Agreement(s).

6



--------------------------------------------------------------------------------



 



     2.48 “Trust Agreement” means the trust agreement entered into between the
Company and the Trustee(s) to hold assets with respect to this Plan.
     2.49 “Trustee(s)” means the person(s) or entity named as Trustee(s) in the
Trust Agreement established to hold assets with respect to this Plan and any
duly appointed and acting successor Trustee(s) appointed by the Employer
pursuant to the terms of the Trust Agreement.
     2.50 “Year of Service” means each 12 consecutive month period of completed
Service.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility. Participation in the Plan shall be limited to Eligible
Employees and Non-Employee Directors. Eligible Employees shall be notified as to
their eligibility to participate in the Plan. Until changed by the Committee, an
Eligible Employee shall be an employee designated by the Executive Vice
President, Human Resources, of the Company; provided, however, that the
Compensation Committee shall approve participation by any Eligible Employee
whose transactions under the Plan are subject to Section 16 of the Securities
Exchange Act of 1934, as amended. The Committee, in its discretion, may also
limit the ability of Participants to make certain types of Deferrals or be
credited with Company contributions under the Plan.
     3.2 Commencement of Participation. Participation in the Plan is voluntary.
An Eligible Employee or Non-Employee Director may begin participation in the
Plan upon the execution and submission of an Election during the applicable Open
Enrollment Period.
ARTICLE IV
DEFERRALS AND CONTRIBUTIONS
     4.1 Basic Deferrals.
     4.1.1. An Eligible Employee or Non-Employee Director may elect to reduce
his or her Base Salary or Director Fees, as applicable, by the percentage of
Base Salary or Director Fees, as applicable, set forth in an Election filed with
the Committee, subject to the provisions of this Article 4. Basic Deferrals
shall not be paid to the Participant, but shall be withheld from amounts
otherwise payable to the Participant, and an amount equal to the Basic Deferrals
for the Plan Year shall be credited to the Participant’s Basic Deferral
Subaccount under the Plan.
     4.1.2. The Election to make Basic Deferrals must be filed with the
Committee during the Open Enrollment Period for the Plan Year to which such
Election applies. A Participant’s Election with respect to Basic Deferrals shall
remain in effect until changed by the Participant during a subsequent Open
Enrollment Period. Each Election to make Basic Deferrals shall apply only to
Base Salary or Director Fees, as applicable, earned after the effective date of
such Election. Elections with respect to Basic Deferrals, once made, shall be
irrevocable for the Plan Year.

7



--------------------------------------------------------------------------------



 



     4.2 Bonus Deferrals and Performance-Based Compensation Deferrals.
          4.2.1 An Eligible Employee may elect to defer a percentage of any
Bonus and/or Performance-Based Compensation by filing a written Election with
the Committee, subject to the provisions of this Article 4. Such Bonus Deferrals
and/or Performance-Based Compensation Deferrals shall not be paid to the
Participant, but shall be withheld from the amounts otherwise payable to the
Participant and credited to the Participant’s applicable Deferral Subaccount
under the Plan.
          4.2.2 The Bonus Deferral Election and/or Performance-Based
Compensation Deferral Election must be filed with the Committee during the
applicable Open Enrollment Period. A Bonus and/or Performance-Based Compensation
Deferral Election shall remain in effect until changed by the Participant during
a subsequent Open Enrollment Period. Elections with respect to Bonus Deferrals
and Performance-Based Compensation Deferrals, once made, shall be irrevocable
for the applicable fiscal year or performance period.
     4.3 Maximum Deferrals; Cash Deferrals Only. Subject to such further limits
as the Committee may establish in its sole discretion:
     (a), An Eligible Employee may not defer Base Salary in an amount that
exceeds Base Salary reduced by the sum of (i) applicable employment tax
withholding amounts (including, but not limited to, FICA and FUTA taxes);
(ii) the applicable dollar amount that may be contributed to the Company’s
401(k) Plan for the Plan Year in accordance with Section 402(g)(B) of the Code
(without regard to “catch-up contributions” pursuant to Code Section 402(g)(C));
(iii) the maximum amount that may be contributed to the Company’s employee stock
purchase plan(s) for the Plan Year; and (iv) the actual amounts contributed
under the Company’s Code Section 125 plan and all other ERISA welfare benefit
plans for the Plan Year.
     (b) An Eligible Employee may not defer Bonus and/or Performance-Based
Compensation in an amount that exceeds Bonus and/or Performance-Based
Compensation reduced by applicable employment tax withholding amounts
(including, but not limited to, FICA and FUTA taxes) attributable to such Bonus
and/or Performance Based Compensation; as applicable.
     (c) ADirector may elect to defer up to 100% of his or her cash Director
Fees.
     (d) Notwithstanding anything herein to the contrary, no Participant shall
be permitted to defer stock-based compensation under the Plan.
     4.4 No Withdrawal. Except as otherwise set forth herein, amounts credited
to a Participant’s Account may not be withdrawn by a Participant and shall be
paid only in accordance with the provisions of this Plan.
     4.5 Matching Contributions. The Company will credit Matching Contributions
to the Accounts of Eligible Employees equal to fifty percent (50%) of the
Eligible Employee’s Deferrals credited to his or her Account for the Plan Year;
provided, however, that the total Matching Contribution credited to the Account
of any Eligible Employee for any Plan Year shall not exceed the remainder of
(i) 10% of such Eligible Employee’s Total Compensation for the applicable Plan
Year, reduced by (ii) 50% of the maximum 401(k) plan contribution limit

8



--------------------------------------------------------------------------------



 



established under Section 402(g) of the Code for the Plan Year, determined
without regard to “catch-up contributions” pursuant to Section 414(v) of the
Code (the “401(k) Maximum Deferral”). With respect to the determination of
Matching Contributions for an Eligible Employee who is employed for less than
the entire Plan Year, the 401(k) Maximum Deferral shall be calculated on a
pro-rated basis by multiplying the 401(k) Maximum Deferral as defined in the
preceding sentence by a fraction, the numerator of which shall be the number of
whole and partial months remaining in the Plan Year after the Eligible
Employee’s date of hire, and the denominator of which shall be twelve (12).
          4.5.1 Quarterly Crediting of Matching Contributions. The Matching
Contribution credited to an Eligible Employee’s Account for each of the first
three calendar quarters of each Plan Year shall be equal to fifty percent (50%)
of the Basic Deferrals credited to the Eligible Employee’s Account for such
calendar quarter; provided, however, that the maximum amount of the Matching
Contribution credited for any quarter shall not exceed the remainder of (i) 10%
of the Participant’s Base Salary for such quarter, reduced by (ii) 12.5% of the
401(k) Maximum Deferral. The Company’s Matching Contribution credited to an
Eligible Employee’s Account for the fourth calendar quarter of the Plan Year
shall be equal to the remainder of (i) the Matching Contribution for the Plan
Year determined under Section 4.5, reduced by (ii) the sum of the Matching
Contribution credited to the Eligible Employee’s Account for the first three
calendar quarters of the Plan Year.
          4.5.2 Timing of Quarterly Matching Contributions. Matching
Contributions credited for the first calendar quarter shall be credited as soon
as administratively reasonable after March 31; Matching Contributions for the
second calendar quarter shall be credited as soon as administratively reasonable
after June 30; Matching Contributions for the third calendar quarter shall be
credited as soon as administratively reasonable after September 30; and Matching
Contributions for the fourth calendar quarter shall be credited as soon as
administratively reasonable after December 31.
          4.5.3 Matching Contributions in the Form of Common Stock. All Matching
Contributions to the Plan shall be credited to an Eligible Employee’s Account
solely in the form of whole shares of the Company’s Common Stock. For purposes
of converting a Company Matching Contribution from a dollar value to a number of
whole shares of the Company’s Common Stock, the Fair Market Value of the
Company’s Common Stock shall be the average of the Fair Market Value of the
Company’s Common Stock over the ten (10) trading days immediately preceding the
last day of the applicable calendar quarter. Notwithstanding any other Plan
provision to the contrary, the Company’s Matching Contribution for a given
Eligible Employee for a specific quarterly contribution period shall be rounded
up to the next whole number of shares of the Company’s Common Stock.
     4.6 Discretionary Company Contributions. From time to time the Company may,
as recommended by the Compensation Committee and approved by the Board in its
complete discretion, credit to an Eligible Employee’s Account a Discretionary
Company Contribution, in such amounts and at such times as the Company may
determine. Such Discretionary Company Contributions may be denominated in cash
or shares of Company Common Stock, as determined by the Board. The Company shall
be under no obligation to continue to make Discretionary Company Contributions
and may discontinue such contributions at any time.

9



--------------------------------------------------------------------------------



 



     4.7 Adjustments. Shares to be issued under the Plan are reserved for
issuance under the LTIP, and shall be subject to adjustment in the event of a
change in the Company’s capital structure, in accordance with Section 4.2 of the
LTIP.
ARTICLE V
ACCOUNTS
     Accounts; Subaccounts. Separate Accounts and Subaccounts shall be
established and maintained for each Participant in accordance with the terms of
the Plan. Each Participant’s applicable Subaccounts shall be credited with the
Participant’s Basic Deferrals, Bonus and/or Performance-Based Compensation
Deferrals, Matching Contributions and Discretionary Company Contributions, if
any. Participants’ Accounts shall be credited (or debited) with the applicable
Investment Return as set forth in Article 6. Participants’ Accounts shall be
reduced by losses, distributions and any other charges which may be imposed on
the Accounts pursuant to the terms of the Plan.
ARTICLE VI
PLAN INVESTMENTS AND EARNINGS ON PARTICIPANTS’ ACCOUNTS
     6.1 Investment of Matching Contributions and Discretionary Company
Contributions Credited in Stock.
          6.1.1 As set forth in Article 4, each Participant’s Matching
Contributions and Discretionary Company Contributions Subaccount (to the extent
a contribution is denominated in Company Common Stock) shall be credited to the
Participant’s Account in shares of the Company’s Common Stock, and shall be
accounted for and reported in terms of whole shares of the Company’s Common
Stock.
          6.1.2 In the event that the Trust established with respect to Matching
Contributions or Discretionary Company Contributions in the form of the
Company’s Common Stock for any reason holds cash or other property sufficient to
purchase a whole share of the Company’s Common Stock, the Trustee shall first
arrange to acquire additional shares of the Company’s Common Stock, either by
purchasing such shares in the public market or by acquiring such shares directly
from the Company, unless the Committee, in its discretion, determines to credit
such cash or other property to Participants’ Accounts. In the event that the
Trust for any reason holds cash or other property in an amount insufficient to
purchase a whole share of the Company’s Common Stock, such amount shall be held
in cash or a cash equivalent determined by the Committee. Notwithstanding any
other provision of the Plan to the contrary, in the event there are insufficient
shares of the Company’s Common Stock reserved and available for issuance to make
Matching or Discretionary Company Contributions in the form of Company Common
Stock, the Company may credit cash amounts in lieu of shares of Company Common
Stock to the applicable Subaccounts of one or more Participants for some or all
of the Matching and Discretionary Company Contribution amounts.

10



--------------------------------------------------------------------------------



 



          6.1.3 Earnings on Matching Contributions and Discretionary Company
Contributions shall be calculated and allocated to a Participant’s Account as of
the last day of each Plan Year and such other dates as shall be determined by
the Committee in its discretion.
     6.2 Investment of Deferrals and Discretionary Company Contributions
Denominated in Cash.
          6.2.1 The Committee may designate the particular funds or contracts
which shall constitute the Benchmark Funds with respect to Basic Deferrals,
Bonus and/or Performance-Based Compensation Deferrals and Discretionary Company
Contributions awarded in cash and the Company may, in its sole discretion,
change or add to the Benchmark Funds; provided, however, that the Committee
shall notify Participants of any such change prior to the effective date of the
change.
          6.2.2 Each Participant may select among the Benchmark Funds and
specify the manner in which each of his or her applicable Subaccounts shall be
deemed to be invested, solely for purposes of determining the Participant’s
Investment Return. The Committee shall establish and communicate the rules,
procedures and deadlines for making and changing Benchmark Fund selections. The
Company shall have no obligation to acquire investments corresponding to the
Participant’s Benchmark Fund selections.
          6.2.3 The Investment Return is based on the asset unit value, net of
administrative fees and investment management fees and other applicable fees or
charges, of the Benchmark Fund(s) designated by the Committee. The Investment
Return may be negative if the applicable Benchmark Fund(s) sustain a loss. The
Investment Return shall be credited (or debited) monthly, or more frequently as
the Committee may specify.
ARTICLE VII
BENEFICIARIES
     A Participant shall have the right to designate on an Election prescribed
by the Committee one or more Beneficiaries to receive any Benefits due under the
Plan in the event of the Participant’s death.
     If the Participant has not properly designated a Beneficiary, or if for any
reason such designation shall not be legally effective, or if said designated
Beneficiary shall predecease the Participant, then the Participant’s Beneficiary
shall be the Participant’s surviving spouse. In the event there is no surviving
spouse, the Participant’s Beneficiary shall be the Participant’s estate.
     The Participant shall have the right at any time to revoke a previous
Beneficiary designation and to substitute one or more other Beneficiary(ies);
provided, however, that the most recent Beneficiary Designation received prior
to a Participant’s death shall supersede all prior Beneficiary designations made
under the Plan.
ARTICLE VIII
VESTING

11



--------------------------------------------------------------------------------



 



     8.1 Vesting of Deferrals. All Deferrals credited to a Participant’s Account
shall always be 100% vested.
     8.2 Vesting of Matching and Discretionary Company Contributions. A
Participant’s Matching and Discretionary Company Contribution Subaccounts shall
vest in accordance with whichever one of the following vesting schedules results
in the largest vested balance in the Participant’s Account.
          8.2.1 One hundred percent (100%) shall be vested upon the
Participant’s death, Disability, or attainment of age 65 while employed by the
Employer.
          8.2.2 For a Participant who has attained age 61 and completed three
(3) Years of Service, the Participant’s Matching and Discretionary Company
Contribution Subaccounts shall be vested on the day on which the foregoing
conditions are satisfied, provided that the Participant has not terminated
employment with all Employers by that date (the “Age 61 and 3 Vesting Date”), in
an amount determined by multiplying the value of such Participant’s Account, on
such date, by the product of 20% multiplied by the number of whole years (with
fractional years rounded down) by which such Participant’s age exceeds 60. On
each anniversary of the Age 61 and 3 Vesting Date thereafter, the vested value
of such Participant’s Subaccounts shall be recalculated by using the formula for
calculating the vested value of such Participant’s Subaccounts on the Age 61 and
3 Vesting Date, provided that the Participant has not terminated employment by
that date.
          8.2.3 A Participant shall be partially or fully vested in the
discretion of the Compensation Committee.
          8.2.4 A Participant shall be one hundred percent (100%) vested upon
involuntary termination of employment without Cause or voluntary termination of
employment for Good Reason, in either case at any time within twenty-four
(24) months following a Change in Control.
          8.2.5 Twenty-five percent (25%) of the Matching Contributions and
Company Discretionary Contributions credited to a Participant’s Account in any
Plan Year (including any Investment Return with respect thereto) shall vest on
the first day of the second, third, fourth and fifth Plan Years thereafter (the
“Vesting Dates”); provided, however, that the Participant is an employee of the
Employer on such Vesting Date and makes deferrals into the Plan in the Plan Year
immediately preceding such Vesting Date. If the Participant is not making
deferrals into the Plan during the Plan Year immediately preceding the Vesting
Date, then all further vesting under this provision shall be suspended for that
Participant. Suspended vesting installments shall vest as follows: (i) the
suspended vesting installment shall vest on the first day of any Plan Year
following a Plan Year in which (A) the Participant is an employee of the
Employer for the entire duration of such Plan Year, and (B) the Participant is
making deferrals into the Plan during such Plan Year; and (ii) only the oldest
suspended vesting installment relating to contributions made for a particular
Plan Year shall vest as a result of a Participant satisfying the conditions set
forth in clause (i) of this sentence. Other suspended vesting installments
relating to contributions made to a Participant’s Account for a particular Plan
Year shall vest one at a time on the first day

12



--------------------------------------------------------------------------------



 



of each later Plan Year following satisfaction of the conditions set forth in
clause (i) of the preceding sentence.
     8.3 Amounts credited to a Participant which are not vested at the time that
the Participant has a Separation from Service with the Employer shall be
forfeited. A Participant who forfeits any such amounts shall have no rights to
the restoration of such amounts in the event that he or she once again becomes
eligible to participate in the Plan.
ARTICLE IX
BENEFIT DISTRIBUTIONS
     9.1 Benefit Amount. The value of a Participant’s Benefit shall equal the
vested value of the Participant’s Subaccount(s) on the applicable Distribution
Date. Distributions from a Participant’s Matching Contributions or Discretionary
Company Contributions Subaccount credited as shares of Company Common Stock
shall be paid in whole shares of the Company’s Common Stock.
     9.2 Timing of Distributions. In accordance with the Participant’s Election
made at the time of the original deferral (or a permissible later election, if
applicable), Benefits shall be paid (or payments shall commence) within sixty
(60) days following the earliest of:
          9.2.1 The date of the Participant’s Separation from Service (including
due to Retirement);
          9.2.2 The In-Service Distribution Date designated by the Participant
(solely with respect to distributions of Deferral Subaccounts);
          9.2.3 The date of the Participant’s death or Disability; or
          9.2.4 The date of a Change in Control of the Company.
          Notwithstanding anything herein to the contrary, Participants shall
not be entitled to elect an In-Service Distribution Date with respect to their
Matching and Discretionary Company Contribution Subaccounts. Any Matching
Contribution or Company Discretionary Contribution that vests pursuant to
Section 8.2.4 of the Plan after the date of a Change of Control shall be
distributed upon the Participant’s subsequent Separation from Service.
     9.3. Methods of Distribution.
          9.3.1 Distribution Methods. A Participant’s Benefit shall be paid in a
single lump sum payment, unless the Participant specifies in an Election that
(1) a distribution of Deferrals made pursuant to such Election and any Matching
Contributions credited with respect to such Election in the event of Retirement
or Disability or (2) a distribution of Deferrals made pursuant to such Election
(but not any Matching Contributions credited with respect to such Election) upon
an In-Service Distribution Date shall be paid in quarterly or annual installment
payments of substantially equal amounts over a period as provided below:

13



--------------------------------------------------------------------------------



 



      Reason for Distribution   Installment Period
Retirement
  5 or 10 Years  
Disability
  5 or 10 Years  
In-Service Distribution Date
  2/3/4/5 Years

          9.3.2 A Participant may amend a previous lump sum payment Election to
take a distribution upon Retirement, Disability or an In-Service Distribution
Date in installments, by filing an amended Election at least twelve (12) months
in advance of the date specified in the original Election. With respect to a
distribution upon Retirement or an In-Service Distribution Date, the new
Distribution Date must be at least five (5) years after the date of the first
distribution specified in the original Election. No such amendment may
accelerate the date that any distribution would be made from the Plan.
          9.3.3 The Participant’s method of distribution selected in his or her
Election shall remain in effect for all future similar Deferrals until changed
by the Participant during a subsequent Open Enrollment Period. The Participant’s
method of distribution may be changed only in accordance with the requirements
of Section 9.3.2.
          9.3.4 Failure to Properly Specify Form of Distribution. If, at the
time of his or her Distribution Date, a Participant has failed to elect a form
of distribution or a Participant who elects an installment distribution does not
satisfy the requirements for the installment term elected, then such
Participant’s Benefits shall be distributed in a single lump sum payment.
          9.3.5 Installment Amounts. For purposes of this Section 9.3,
installment distributions shall commence within sixty (60) days following a
Participant’s Retirement or Disability, and shall thereafter be paid within the
thirty (30) day period beginning on the last business day of each calendar
quarter beginning with the calendar quarter next following the quarter in which
the initial payment date occurred (for quarterly installments) or on a date that
is within 30 days of each anniversary of the initial payment date (for annual
installments). Installment distributions with respect to an In-Service
Distribution Date shall commence on the business day corresponding with or
immediately following the date elected by the Participant and be paid within the
30-day period beginning on the last business day of each calendar quarter
beginning with the calendar quarter next following the quarter in which the
initial payment date occurred (for quarterly installments) or on a date that is
within 30 days of each subsequent anniversary of the In-Service Distribution
Date (for annual installments).
          9.3.6 Reemployed After Installments Begin. If a former Participant is
reemployed after having begun to receive installment distributions from the
Plan, then such former Participant, upon once again becoming an Eligible
Employee, may begin a new period of participation in the Plan; provided,
however, that the installment distributions previously commenced will continue
to be paid to the Participant over the specified installment period.
          9.3.7 Minimum Account Balance Necessary for Installments.
Notwithstanding anything in the Plan to the contrary, if a Participant’s Account
balance is less than $50,000 at the

14



--------------------------------------------------------------------------------



 



time elected to begin installment distributions, the Participant’s Benefit will
automatically be distributed in a single lump sum.
     9.4 Election of In-Service Distribution Date.
          9.4.1 Initial Election. Upon filing an Election to make Deferrals for
any Plan Year, a Participant may specify an In-Service Distribution Date for the
Subaccount to which such Deferrals are credited, subject to the following:
               9.4.1.1 A Participant must elect an In-Service Distribution Date
for all of the Deferrals credited to such Subaccounts for the Plan Year.
               9.4.1.2 The In-Service Distribution Date elected for any Deferral
Subaccount must be at least two (2) years after the end of the Plan Year for
which the Deferrals to such Subaccount are made.
               9.4.1.3 Benefits shall be paid (or payments shall commence in
accordance with Section 9.3.5) on the elected In-Service Distribution Date
elected for such Deferral Subaccount.
          9.4.2 Revocation or Amendment of In-Service Distribution Election. A
Participant who has elected an In-Service Distribution Date may revoke and/or
amend the In-Service Distribution Date Election by filing a revocation or an
amended Election at least twelve (12) months in advance of the In-Service
Distribution Date specified in the Election being revoked or amended. The
amended In-Service Distribution Date must be in a Plan Year that is at least
five (5) years after the In-Service Distribution Date specified in the prior
Election. An In-Service Distribution Date Election for any Deferral Subaccount
may be amended only once. Nothing in this Section 9.4.2 shall preclude a
Participant from amending his or her Election as to the method of distribution
in accordance with Section 9.3.3, above.
          9.4.3 Separation from Service Before the Planned In-Service
Distribution Date. If the Participant has a Separation from Service with the
Employer before his In-Service Distribution Date for any reason (other than
Retirement or Disability, to the extent of a valid Retirement or Disability
election), distribution of the Participant’s Account shall be made in a single
lump sum payment within sixty (60) days after the Participant’s Separation from
Service.
          9.4.4 Separation from Service After Commencement of Installment
In-Service Distributions. Notwithstanding any prior Election, if the Participant
has a Separation from Service with the Employer for any reason (other than
Retirement or Disability, to the extent of a valid Retirement or Disability
election) while receiving In-Service Distributions in the form of installments,
distribution of the Participant’s remaining installments shall be made in a
single lump sum payment within sixty (60) days after the Participant’s
Separation from Service.
     9.5 Distribution Upon Death of Participant. If a Participant dies before
his or her Benefit payments have commenced, then such Participant’s Benefits
shall be paid to his or her designated Beneficiary in a single lump sum cash
payment within sixty (60) days following the date of the Participant’s death. If
a Participant dies after installment payments have commenced,

15



--------------------------------------------------------------------------------



 



his or her remaining Account balance shall be paid to the Beneficiary in a
single lump sum payment within sixty (60) days after the Participant’s death.
     9.6 Specified Employees. In the event of a distribution to a Specified
Employee based upon such individual’s Separation from Service, no distributions
will be made, irrespective of any Election or provision of this Plan to the
contrary, before the date which is six (6) months and ten (10) days after the
date of Separation from Service, or if earlier, the date of death of the
Specified Employee.
     9.7 Limitation on Distributions to Covered Employees. Notwithstanding any
other provision of this Article 9, and subject to the requirements of
Section 409A of the Code, in the event the Participant is a “covered employee”
as that term is defined in Section 162(m)(3) of the Code, or would be a covered
employee if Benefits were distributed in accordance with his or her Election,
the maximum amount which may be distributed from the Participant’s Account in
any Plan Year shall not exceed one million dollars ($1,000,000), less the amount
of compensation paid to the Participant in such Plan Year which is not
“performance-based” (as defined in Code Section 162(m)(4)(C)), which amount
shall be reasonably determined by the Committee at the time of the proposed
distribution. Any amount which is not distributed to the Participant in a Plan
Year as a result of this limitation shall be distributed to the Participant
during the first Plan Year in which the Company reasonably anticipates that the
deduction will not be barred by application of Section 162(m) of the Code,
subject to compliance with the foregoing limitations set forth in this
Section 9.7.
     9.8 Tax Withholding. Distributions under this Article 9 shall be subject to
all applicable withholding requirements for federal, state and local income or
other taxes. Amounts required to be withheld pursuant to this Section 9.8 shall
be taken first from distributions of cash and second, to the extent necessary to
satisfy the minimum tax withholding requirements, from the proceeds of the sale
of shares of Company Common Stock distributed to the Participant, which sale the
Participant authorizes as a condition of participation in the Plan.
     9.9 Section 280G Parachute Payment. In the event that any distribution from
the Plan received or to be received by a Participant (a “Distribution”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this Section 9.9, cause the Participant to become subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”) or
increase such Participant’s Excise Tax liability, then such Distribution may be
reduced to the largest amount which the Participant, in his or her sole
discretion, determines would result in no portion of the Distribution being
subject to the Excise Tax. The determination by a Participant of any reduction
shall be conclusive and binding upon the Employer, the Company, and the
Committee. The Committee shall reduce a Distribution and/or shall accept the
return of some or all of a Distribution previously made to a Participant only
upon written notice by the Participant indicating the amount of such reduction.
Any amounts returned to the Plan pursuant to this Section 9.9 shall be treated
as a forfeiture and shall be used to reduce the Company’s future contributions
to the Plan or to pay costs associated with the operation and administration of
the Plan.
     9.10 409A Transition Rule Elections. The Plan Committee, in its sole
discretion and to the extent it deems appropriate, may permit Participants to
make changes to existing payment

16



--------------------------------------------------------------------------------



 



elections to be made prior to December 31, 2008 or such earlier date as the
Committee may specify. Any election changes made pursuant to this Section 9.10
may not defer into later years amounts that would have been payable in 2008 or
cause payment of amounts payable in later years to be accelerated into 2008.
Elections under this Section 9.10 shall comply in all respects with the
provisions of IRS Notice 2007-86 and other applicable IRS and Treasury guidance.
In addition, notwithstanding anything in this Plan to the contrary, deferral
elections may be made prior to January 1, 2009, pursuant to the rules specified
in IRS Notice 2007-86. Any deferral or election changes made after January 1,
2009 shall be required to comply with the requirements set forth in this Plan.
ARTICLE X
ADMINISTRATION
     10.1 Committee Structure. The initial number of Committee members shall be
three (3), until such number is changed by the approval of the majority of the
Compensation Committee. A member of the Committee must be an employee of the
Employer or a member of the Board and shall continue to serve until such member
(i) resigns, (ii) is removed or (iii) terminates employment with the Employer
and no longer serves on the Board for any reason. The approval of at least
two-thirds (2/3) of the members of the Compensation Committee shall be required
to remove a member of the Committee. A majority of the remaining members of the
Committee may fill one or more vacancies on the Committee. The Committee may
allocate and delegate some or all of its responsibilities described in this
Article 10 and otherwise as set forth in the Plan. The Committee’s authority
under this Article 10 shall at all times be subject to the ability of the
Compensation Committee to remove any or all of the members of the Committee for
any reason, change the number of members of the Committee, fill vacancies on
such committee, and establish rules and procedures for the Committee.
     10.2 Committee Powers and Responsibilities. The Committee shall have
control of the administration of the Plan, with all powers necessary to enable
it properly to carry out its duties in that respect, including, but not limited
to, the power and authority to:
          10.2.1 Construe the Plan and any Trust Agreement(s) to determine all
questions that shall arise as to interpretations of the Plan’s provisions,
including determinations of which individuals are Eligible Employees and the
extent of their eligibility to participate in the Plan, which individuals are
Specified Employees, and determinations related to the amounts credited to a
Participant’s Account and the appropriate timing and method of Benefit payments;
          10.2.2 Establish reasonable rules and procedures which shall be
applied to Elections, the establishment of Accounts and Subaccounts, and all
other discretionary provisions of the Plan;
          10.2.3 Establish rules, procedures and formats for the electronic
administration of the Plan, including specifically the distribution of
Participant communications, Elections and tax information;

17



--------------------------------------------------------------------------------



 



          10.2.4 Establish the rules and procedures by which the Plan will
operate that are consistent with the terms of the Plan documents and Code
Section 409A;
          10.2.5 Compile and maintain all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan;
          10.2.6 Adopt amendments to the Plan which are deemed necessary or
desirable to facilitate administration of the Plan and/or to bring Plan-related
documents into compliance with all applicable laws and regulations; provided,
however, that the Committee shall not have the authority to adopt any Plan
amendment that will result in substantially increased costs to the Company
unless such amendment is contingent upon ratification by the Compensation
Committee before becoming effective;
          10.2.7 Employ such persons or organizations to perform services with
respect to the administrative responsibilities of the Committee under the Plan
as the Committee determines to be necessary and appropriate, including, but not
limited to, attorneys, accountants, and benefit, financial and administrative
consultants;
          10.2.8 Select, review and retain or change the Benchmark Funds which
are used for determining the Investment Return under the Plan;
          10.2.9 Direct the investment of the assets of the Trust(s);
          10.2.10 Review the performance of the Trustee(s) with respect to the
Trustee’s duties, responsibilities and obligations under the Plan and the Trust
Agreement(s); and
          10.2.11 Take such other actions as may be necessary or appropriate to
the management and investment of the assets held with respect to this Plan.
     10.3 Decisions of the Committee. Decisions of the Committee made in good
faith upon any matter within the scope of its authority shall be final,
conclusive and binding upon all persons, including Participants and their legal
representatives or Beneficiaries. Any discretion granted to the Committee shall
be exercised in accordance with rules and policies established by the Committee.
     10.4 Indemnification. To the extent permitted by law, the Company shall
indemnify each member of the Committee, and any other Employee or member of the
Board with duties under the Plan, against losses and expenses (including any
amount paid in settlement) reasonably incurred by such person in connection with
any claims against such person by reason of such person’s conduct in the
performance of his or her duties under the Plan, except in relation to matters
as to which such person has acted fraudulently or in bad faith in the
performance of his or her duties. Notwithstanding the foregoing, the Company
shall not indemnify any person for any expense incurred through any settlement
or compromise of any action unless the Company consents in writing to the
settlement or compromise.
     10.5 Claims Procedure. Benefits shall be provided from this Plan through
procedures initiated by the Committee, and the Participant need not file a
claim. However, if a Participant or

18



--------------------------------------------------------------------------------



 



Beneficiary believes he or she is entitled to a Benefit different from the one
received, then the Participant or Beneficiary may file a claim for the Benefit
by writing a letter to the Committee.
          10.5.1 If any claim for Benefits under the Plan is wholly or partially
denied, the claimant shall be given notice in writing of such denial within
90 days of the date the letter claiming benefits is received by the Committee.
If special circumstances require an extension of time, written notice of the
extension shall be furnished to the claimant within the initial 90-day period.
          10.5.2 Notice of the denial shall set forth the following information:
(a) the specific reason or reasons for the denial; (b) specific references to
pertinent Plan provisions on which the denial is based; (c) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary;
(d) an explanation that a full review by the Committee of the decision denying
the claim may be requested by the claimant or his or her authorized
representative by filing with the Company, within 60 days after such notice has
been received, a written request for such review; and (e) if such request is so
filed, the claimant or his or her authorized representative may review pertinent
documents and submit issues and comments in writing within the same 60 day
period.
          10.5.3 The decision of the Committee upon review shall be made
promptly, and not later than 60 days after the Committee’s receipt of the
request for review, unless special circumstances require an extension of time
for processing, in which case the claimant shall be so notified and a decision
shall be rendered as soon as possible, but not later than 120 days after receipt
of the request for review. If the claim is denied, wholly or in part, the
claimant shall be promptly given a copy of the decision. The decision shall be
in writing and shall include specific reasons for the denial, specific
references to the pertinent Plan provisions on which the denial is based and
shall be written in a manner calculated to be understood by the claimant. No
further legal action may be initiated claiming benefits under this Plan until
the claims procedure set forth in this Article 10 is complete.
     10.6 Plan Expenses. The Company shall pay all costs and expenses related to
the operation and administration of the Plan.
ARTICLE XI
AMENDMENT AND TERMINATION
     11.1 Right to Amend. The Committee shall have the right to amend the Plan,
at any time and with respect to any of its provisions, and all parties claiming
any interest under the Plan shall be bound by such amendment; provided, however,
that no such amendment shall deprive a Participant of a right accrued under the
Plan prior to the date of the amendment, unless such an amendment is required by
applicable law or deemed necessary to preserve the preferred tax treatment of
the Plan. Notwithstanding anything herein to the contrary, only the Compensation
Committee shall have the authority to adopt amendments that result in a change
to the matching contribution formula under Section 4.5 of the Plan.

19



--------------------------------------------------------------------------------



 



     11.2 Amendments to Ensure Proper Characterization of Plan. Notwithstanding
the provisions of Section 11.1, the Plan may be amended by the Committee or the
Compensation Committee at any time, and retroactively if required, if found
necessary, in the opinion of the Committee or the Compensation Committee, in
order to conform the Plan to the provisions and requirements of applicable law
(including, but not limited to, Section 409A of the Code, and other applicable
portions of ERISA and the Code). No such amendment shall be considered
prejudicial to any interest of a Participant hereunder.
     11.3 Plan Termination or Plan Suspension. The Company reserves the right,
by action of the Compensation Committee, to terminate the Plan at any time, to
suspend the operation of the Plan for a fixed or indeterminate period of time,
or to terminate the Plan and provide for all amounts to be distributed in a lump
sum, to the extent permitted under Section 409A of the Code and the regulations
issued thereunder.
     11.4 Successor to Company. Any corporation or other business organization
which is a successor to the Company by reason of a consolidation, merger or
purchase of all or substantially all of the assets of the Company, or any other
Change in Control, shall have the right to become a party to the Plan by means
of a resolution of the entity’s board of directors or other appropriate
governing body.
ARTICLE XII
PLAN TRANSFERS
     12.1 Transfers to Other Plans. In the event that a Participant becomes
employed by any affiliated company, subsidiary corporation, parent corporation
or unrelated corporation with which the Company enters into a transaction to
acquire the assets or stock of such unrelated corporation, the Committee shall
have the right, but not the obligation, to direct the Trustee to transfer funds
in an amount equal to the amount credited to such Participant’s Account (the
“Transferred Account”) to a trust established under a Transferee Plan. The
Committee shall determine, in its sole discretion, whether such transfer shall
be made and the timing of such transfer. Such transfer shall be made if, and
only to the extent that, approval of such transfer is obtained from the Trustee.
          12.1.1 Transferee Plan. For purposes of this Section 12.1, “Transferee
Plan” shall mean an unfunded, nonqualified deferred compensation plan described
in Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA maintained by any of the
Company’s affiliated entities, subsidiary corporations, parent corporations or
any corporation unrelated to the Company with which the Company has successfully
closed a transaction in which the Company acquired the assets or the outstanding
stock of such unrelated corporation.
     12.2 Transfers in from Other Plans. There may be transferred directly from
the trustee of another nonqualified, funded, deferred compensation plan (an
“Other Plan”) to the Trustee, subject to the approval of the transferor
corporation maintaining the Other Plan and the Committee, funds in an amount not
to exceed the amounts credited to the Other Plan accounts maintained for the
benefit of that Eligible Employee. Amounts transferred pursuant to this Section
12.2, and any gains or losses allocable thereto, (i) shall be accounted for
separately

20



--------------------------------------------------------------------------------



 



(“Transfer Account”) from amounts otherwise allocable to the Eligible Employee
under this Plan, and (ii) the Transfer Account shall be distributed in
accordance with the Eligible Employee’s deferral election under the Other Plan,
as such election may be amended pursuant to the terms of the Other Plan.
Subsequent earnings on the amount in the Transfer Account shall be credited to a
separate Account for the Eligible Employee established pursuant to this Plan and
shall be determined under the Plan’s investment procedures in Article 6.
     12.3 Effect of Section. This Section 12 shall only be operable to the
extent the Committee determines and in its sole and absolute discretion at the
time of any proposed transfer that such transfer will not impact the Plan and
any deferred amounts in a tax disadvantageous manner under Section 409A of the
Code.
ARTICLE XIII
MISCELLANEOUS
     13.1 No Assignment. The right of any Participant, any Beneficiary or any
other person to the payment of any benefits under this Plan shall not be
assigned, transferred, pledged or encumbered, including pursuant to domestic
relations orders.
     13.2 No Secured Interest. The obligations of the Company to Participants
under this Plan shall not be funded or otherwise secured, and shall be paid out
of the general assets of the Company. Participants are general unsecured
creditors of the Company with respect to the Company’s contributions hereunder
and shall have no legal or equitable interest in the assets of the Company,
including any assets the Company may set aside or reserve against its
obligations under this Plan.
     13.3 Successors. This Plan shall be binding upon and inure to the benefit
of the Employer, its successors and assigns and the Participant and his or her
heirs, executors, administrators and legal representatives.
     13.4 No Employment Agreement. Nothing contained herein shall be construed
as conferring upon any Participant the right to continue in the Service of the
Company or any Affiliate.
     13.5 Attorneys’ Fees. If the Employer, the Participant, any Beneficiary
and/or successor in interest to any of the foregoing, brings legal action to
enforce any of the provisions of this Plan, the prevailing party in such legal
action shall be reimbursed by the other party for the prevailing party’s legal
costs, including, without limitation, reasonable fees of attorneys, accountants
and similar advisors and expert witnesses.
     13.6 Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and supersedes
any and all agreements, understandings, restrictions, representations or
warranties among any Participant and the Employer other than those set forth or
provided for in this Plan.
     13.7 Severability. If any provision of this Plan is held to be invalid,
illegal or unenforceable, such invalidity, illegality, or unenforceability shall
not affect any other provision

21



--------------------------------------------------------------------------------



 



of this Plan, and the Plan shall be construed and enforced as if such provision
had not been included. In addition, if such provision is invalid, illegal or
unenforceable due to changes in applicable law or accounting requirements, the
Company may amend the Plan, without the consent and without providing any
advance notice to any Participant, as may be necessary or desirable to comply
with changes in the applicable law or financial accounting of deferred
compensation plans.
     13.8 Governing Law. This Plan shall be construed under the laws of the
State of California, except to the extent preempted by federal law.

22